United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                July 8, 2003

                         FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                        Clerk


                              No. 02-11091
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,
                                  versus

                        WESLEY PAUL COONCE, JR.,

                                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CR-58-1-Y
                        --------------------
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Attorney    Don   Davison   appointed   to   represent    Wesley     Paul

Coonce, Jr. (“Coonce”) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Coonce has not responded to the motion.        Our independent

review of the brief and the record discloses no nonfrivolous issue

for appeal.     Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
MOTION GRANTED; APPEAL DISMISSED.